DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
After further consideration, the election/restriction requirement of 10/22/20 is hereby withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-6, 11-12, 15-18 & 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over De Lamberterie et al. (US 2019/0079217 A1) in view of Murata et al. (US 2014/0016187 A1).
De Lamberterie and Murata disclose lenses. Therefore, they are analogous art.
Regarding claim 1, De Lamberterie discloses an optical lens, comprising: a substrate (Fig. 1: 1 – lens) having an optically operable region (see Fig. 1: central region including Fresnel prisms ei) and a derivatively operable region (see Fig. 1: area between Fresnel prisms ei and peripheral edge 15), wherein the derivatively operable region is arranged around the optically operable region (see Fig. 1) , the substrate has at least one cut surface, and the at least one cut surface abuts against the optically operable region and the derivatively operable region (Fig. 1: 16 – flat); and a diffractive optical structure disposed on the optically operable region (Fig. 1: ei – Fresnel prisms), and having at least one microstructure pattern, (see Fig. 1) wherein a light is reformed after the light passes through the at least one microstructure pattern, and/or at least one optical defect is corrected by the at least one microstructure pattern (para [0054]: a light beam is formed).  
De Lamberterie neither teaches nor suggests at least one derivative structure disposed on the derivatively operable region.
However, Murata discloses an optical lens comprising at least one derivative structure (Fig 9: 418 – reflection surface) disposed on a derivatively operable region (see Fig. 9: peripheral 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical lens of De Lamberterie by providing at least one derivative structure disposed on the derivatively operable region, as taught by Murata, in order to facilitate alignment of the optical lens.
Regarding claim 2, De Lamberterie and Murata disclose the at least one optical defect includes aberration or chromatic dispersion (De Lamberterie para [0104]: decreased chromatic aberration).
Regarding claim 3, De Lamberterie and Murata neither teach nor suggest the maximum central thickness of the optical lens is smaller than 0.4 mm.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of selecting a thickness in this range includes reducing the weight and thickness of the optical lens.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical lens of De Lamberterie and Murata such that the maximum central thickness of the optical lens is smaller than 0.4 mm, in order to reduce the weight and thickness of the optical lens.
Regarding claim 4, De Lamberterie and Murata disclose a difference between refractive indexes of any two of the diffractive optical structure, the at least one derivative structure and the substrate is smaller than 5% (see De Lamberterie Figs. 2-3: Fresnel prisms ei are formed in lens 1, so the refractive indices should be the same).  
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”
Regarding claim 6, De Lamberterie and Murata neither teach nor suggest the at least one derivative structure is formed on the substrate by an imprinting process or a spray coating process. However, this limitation is directed to method steps of making the device, and it could have been made using an alternative method such as CVD or ALD.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”
Regarding claim 11, De Lamberterie and Murata disclose the at least one derivative 
Regarding claim 12, De Lamberterie and Murata disclose the derivative structure provides a directional mark while the optical lens is installed (Murata paras [0043]-[0047]).  
Regarding claim 15, De Lamberterie and Murata disclose a surface of the substrate has the optically operable region and the derivatively operable region, wherein the surface of the substrate is a flat surface or a curved surface (see De Lamberterie Fig. 2: flat).  
Regarding claim 16, De Lamberterie and Murata disclose the cut surface is a vertical cut surface (see De Lamberterie Fig. 1: depending on the orientation of the lens, flat 16 is seen to be a vertical cut surface).  
Regarding claim 17, De Lamberterie and Murata disclose the cut surface is a flat surface or a curvy surface (De Lamberterie Fig. 1: flat).  
Regarding claim 18, De Lamberterie and Murata disclose the substrate has a shape with a D-cut-like form (De Lamberterie Fig. 1).  
Regarding claim 20, De Lamberterie and Murata disclose at least one of an anti-reflection coating and a high reflection coating is further formed on the optical lens (Murata Fig. 9: 13 – SWS surface) (para [0034]: SWS is antireflective).  
Regarding claim 21, De Lamberterie and Murata neither teach nor suggest the anti-reflection coating has transmittance larger than 95%.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of configuring the antireflection coating accordingly includes reducing stray light.

Alternatively, claims 1-11 & 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over De Lamberterie et al. (US 2019/0079217 A1) in view of Juhola et al. (US 2014/0009833 A1).
De Lamberterie and Juhola disclose lenses. Therefore, they are analogous art.
Regarding claim 1, De Lamberterie discloses an optical lens, comprising: a substrate (Fig. 1: 1 – lens) having an optically operable region (see Fig. 1: central region including Fresnel prisms ei) and a derivatively operable region (see Fig. 1: area between Fresnel prisms ei and peripheral edge 15), wherein the derivatively operable region is arranged around the optically operable region (see Fig. 1) , the substrate has at least one cut surface, and the at least one cut surface abuts against the optically operable region and the derivatively operable region (Fig. 1: 16 – flat); and a diffractive optical structure disposed on the optically operable region (Fig. 1: ei – Fresnel prisms), and having at least one microstructure pattern, (see Fig. 1) wherein a light is reformed after the light passes through the at least one microstructure pattern, and/or at least one optical defect is corrected by the at least one microstructure pattern (para [0054]: a light beam is formed).  
De Lamberterie neither teaches nor suggests at least one derivative structure disposed on the derivatively operable region.
However, Juhola discloses an optical lens comprising at least one derivative structure (Figs. 4-5: 32 – light absorbing element) disposed on a derivatively operable region (Fig. 5: 6 – 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical lens of De Lamberterie by providing at least one derivative structure disposed on the derivatively operable region, as taught by Juhola, in order to absorb unwanted light.
Regarding claim 2, De Lamberterie and Juhola disclose the at least one optical defect includes aberration or chromatic dispersion (De Lamberterie para [0104]: decreased chromatic aberration).
Regarding claim 3, De Lamberterie and Juhola neither teach nor suggest the maximum central thickness of the optical lens is smaller than 0.4 mm.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of selecting a thickness in this range includes reducing the weight and thickness of the optical lens.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical lens of De Lamberterie and Juhola such that the maximum central thickness of the optical lens is smaller than 0.4 mm, in order to reduce the weight and thickness of the optical lens.
Regarding claim 4, De Lamberterie and Juhola disclose a difference between refractive indexes of any two of the diffractive optical structure, the at least one derivative structure and the substrate is smaller than 5% (see De Lamberterie Figs. 2-3: Fresnel prisms ei are formed in lens 1, so the refractive indices should be the same).  
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”
Regarding claim 6, De Lamberterie and Juhola neither teach nor suggest the at least one derivative structure is formed on the substrate by an imprinting process or a spray coating process. However, this limitation is directed to method steps of making the device, and it could have been made using an alternative method such as moulding or etching.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”

Regarding claim 8, De Lamberterie and Juhola disclose the at least one derivative structure includes a stray-light absorption structure and/or a stray light reduction structure (Juhola paras [0059]-[0060]).  
Regarding claim 9, De Lamberterie and Juhola disclose the at least one derivative structure includes a small-scale micro-structure patterns in a distribution like moth-eye-like structure or a distributed regular structure with multiple layer like a crystal in which the orientation of each layer is specified (Juhola Fig. 4 & para [0060]).  
Regarding claim 10, De Lamberterie and Juhola neither teach nor suggest the stray-light absorption structure has absorptivity larger than 80%.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of configuring the absorptivity accordingly includes reducing or eliminating unwanted stray light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical lens of De Lamberterie and Juhola such that the stray-light absorption structure has absorptivity larger than 80%, in order to reduce or eliminate unwanted stray light.
Regarding claim 11, De Lamberterie and Juhola disclose the at least one derivative 
Regarding claim 14, De Lamberterie and Juhola disclose the at least one derivative structure comprises plural convex structures, and the plural convex structures are discretely arranged on the optically operable region at regular intervals with respect to a center of the optical lens (see Juhola Figs. 4-5).  
Regarding claim 15, De Lamberterie and Juhola disclose a surface of the substrate has the optically operable region and the derivatively operable region, wherein the surface of the substrate is a flat surface or a curved surface (see De Lamberterie Fig. 2: flat).  
Regarding claim 16, De Lamberterie and Juhola disclose the cut surface is a vertical cut surface (see De Lamberterie Fig. 1: depending on the orientation of the lens, flat 16 is seen to be a vertical cut surface).  
Regarding claim 17, De Lamberterie and Juhola disclose the cut surface is a flat surface or a curvy surface (De Lamberterie Fig. 1: flat).  
Regarding claim 18, De Lamberterie and Juhola disclose the substrate has a shape with a D-cut-like form (De Lamberterie Fig. 1).  
Allowable Subject Matter
Claims 13 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 13 is allowable for at least the reason “the optical lens is applied to a tilt-shift optical system, and the at least one derivative structure comprises plural derivative structures, 
Claim 19 is allowable for at least the reason “the substrate comprises at least one perforation, and at least one microstructure is arranged around the at least one perforation, wherein when a light beam strikes an edge of the at least one perforation, the at least one microstructure destroys edge diffraction of the light beam” as set forth in the claimed combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872